Citation Nr: 0110904	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  97-32 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Whether the debt created by the overpayment of pension 
benefits is valid.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 30, 1955, to 
January 29, 1957.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the RO which 
reduced the veteran's improved pension benefits.  

In February 1999, a hearing was held before this Member of 
the Board at the RO.  

In July 1999, the Board denied the veteran's appeal of the 
issue of whether the veteran's monthly VA improved pension 
benefits was properly reduced.  The Board referred to the RO 
the issues of whether the debt created by the overpayment of 
pension benefits was valid and whether he was entitled to a 
waiver of the overpayment.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In a July 2000 Memorandum Decision, the Court affirmed the 
Board's decision that the veteran's monthly VA improved 
pension benefits had been properly reduced.  

The Court then granted an Appellee's Motion to vacate the 
decision as to the matter of the validity of the VA debt 
created by the overpayment of pension benefits and remanded 
for further proceedings.  



REMAND

As noted in the Court's Memorandum Decision, the veteran 
filed a Notice of Disagreement as to the validity of the debt 
created by the overpayment of pension benefits.  The RO, 
however, never issued a Statement of the Case.  As such, the 
case must be remanded for the RO to issue a Statement of the 
Case and provide the veteran an opportunity to perfect an 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should take appropriate steps 
in order to issue the veteran a Statement 
of the Case regarding the validity of the 
debt created by the overpayment of 
pension benefits.  The veteran should be 
advised of the requirements for 
perfecting the appeal and provided the 
opportunity to do so.  Then, the RO 
should respond accordingly.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




